DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 12/28/2018 claiming domestic priority to provisional application 62/611349 filed on 12/28/2017.  Claims 1 – 3 are examined.


Drawings
Fig. 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” has been used to designate both “passage 54” and “diagonal arrow representing fuel flow from micro-nozzle 66”.  
Fig. 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” has been used to designate both “side wall of micro-nozzle 66” and “diagonal arrow representing fuel flow from micro-nozzle 66”.  
Fig. 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
60 – Pg. 10, l. 1
Fig. 1 is objected to under 37 CFR 1.83(a) because they fail to show “the micronozzles 66 are positioned at an angle 70 relative to a bottom plane 72 of the mixing layer 20. In certain embodiments, the angle 70 is approximately 30 degrees” as described on Pg. 10, ll. 15 – 17 of the specification.  Reference character “70” in Fig. 1 appears to be pointing to the wall of a micro-nozzle.  An angle should be illustrated Fig. 7(A).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Fig. 3 is objected to under 37 CFR 1.83(a) because they fail to show “As illustrated, the REM nozzle 12 arranged proximate a U.S. penny to illustrate the size of the REM nozzle 12” as described on Pg. 12, ll. 12 – 13 of the specification.  The large circle to the left of the REM nozzle (12) should be labeled as “U.S. penny” so that a reader would be appraised of what the circle represents without having to read the entire specification in order to figure it out.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Fig. 5 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both “inner diameter of cavity 32” in Fig. 1 and the “fastener 90 length” in Fig. 5.
Fig. 5 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “66” has been used to designate both “micro-nozzle 66” in Fig. 1 and the “the bottom of mixing layer 20” in Fig. 5.  
Fig. 7(A) is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” has been used to designate both “side wall of micro-nozzle 66” Fig. 1 and the “passage” in Fig. 7(A).  
Fig. 8(A) is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both “source” in Fig. 1 and the Schlieren image in Fig. 8(A).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Pg. 10, l. 11 “directed out of the mixing layer 60” is believed to be in error for --directed out of the mixing layer [[60]] 20--.
Pg. 14, l. 14 “Furthermore, the mixing layer 22 may include” is believed to be in error for --Furthermore, the mixing layer [[22]] 20 may include--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-frequency" in Claim 2high-frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “fuel from the fuel supply is injected as a high-frequency” has been rendered indefinite by the relative term "high-frequency".
The term "high-velocity" in Claim 3 is a relative term which renders the claim indefinite.  The term "high-velocity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “fluid stream” has been rendered indefinite by the relative term "high-velocity".


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al., “Implementing Resonant Enhanced Pulsed Micro-Actuators for the Control of Supersonic Impinging Jets”, AIA A-2012-0065, 50th AIA A Aerospace Sciences Meeting including the New Horizons Forum and Aerospace Exposition, Nashville, .

    PNG
    media_image1.png
    562
    986
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    787
    904
    media_image2.png
    Greyscale

Claim 1, Strickland teaches, in Figs. 5 and 6, the invention as claimed, including an injection system, comprising: a Resonance Enhanced Microjet (REM) nozzle [Pg. 2, second paragraph “Resonance Enhanced Micro-actuators (REM)”], comprising: a REM nozzle block (labeled), the REM nozzle block having an inlet (labeled) formed in a top (labeled) and an outlet (labeled) formed in a bottom (labeled), the inlet and outlet being fluid coupled together (fluid flowed from inlet to outlet), one or more micronozzles positioned about the outlet (labeled ‘Microjet injection’ in Fig. 5, sixteen micronozzles shown positioned around the outlet in Fig. 6), the one or more micronozzles having an outlet and being positioned at an angle (30° angle as shown in Fig. 6 because 90° - 60° = 30°) relative to the bottom, a source (high pressure supply) arranged proximate the top, the source directing a source jet of fluid into the inlet (The supersonic jet of fluid into the inlet had to come from a source of fluid, in this case the high pressure supply, because matter can neither be created nor destroyed).
Strickland is silent on an inlet conduit coupled to the REM nozzle block, the inlet conduit being fluidly coupled to the one or more micronozzles and a fuel supply fluidly coupled to the inlet conduit.  Sprouse teaches, in Figs. 1 – 4 and Col. 6, ll. 40 – 65, a similar nozzle block (10) having an inlet conduit (34) coupled to the REM nozzle block (10), the inlet conduit (34) being fluidly coupled to one or more nozzles (32) and a fuel supply (Col. 5, ll. 65 - 67) fluidly coupled to the inlet conduit (34), the one or more nozzles (32) having an outlet and being positioned at an angle (as shown in Fig. 4) relative to a bottom (12).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strickland with the teachings of Sprouse because Sprouse teaches, in Col. 6, ll. 60 – 65, that uniform 
Re Claim 2, Strickland, i.v., of Sprouse, teaches the invention as claimed and as discussed above, including the fuel being entrained (mixed with) in an oxidizer.  Strickland, i.v., of Sprouse, as discussed above, is silent on wherein a fuel from the fuel supply is injected as a high-frequency [Examiner notes that the phrase “fuel from the fuel supply is injected as a high-frequency” is a statement of intended use and the structure of the device as taught by Strickland, i.v., of Sprouse, can perform the function.].  It has been held that “During examination, the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.  Applicant’s Specification failed to explicitly define a numerical value or a range of numerical values for the limitation “high-frequency”.  Therefore, the broadest reasonable interpretation of “high-frequency” is any frequency above zero Hertz.  Strickland further teaches, on Pg. 4, last sentence, that the micronozzles, i.e., microjet, were pulsed which meant the fluid was injected at a frequency greater than zero Hertz.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 
	Note that it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Re Claim 3, Strickland, i.v., of Sprouse, teaches the invention as claimed and as discussed above, including wherein a fuel from the fuel supply is injected into a fluid stream [oxidizing fluid from outlet (20 – Sprouse – Fig. 4)] to enhance mixing of the fuel and oxidizer [Examiner notes that the phrase “to enhance mixing of the fuel and In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.  Applicant’s Specification failed to explicitly define a numerical value or a range of numerical values for the limitation “high-velocity”.  Therefore, the broadest reasonable interpretation of “high-velocity” is any velocity above zero.  Strickland further teaches, on Pg. 4, first sentence, that the fluid stream from the nozzle block outlet was a supersonic jet which was a “high-velocity” fluid stream because the velocity was greater than zero.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Strickland, i.v., of Sprouse, taught (as discussed in the Claim 1 rejection above) enhancing the mixing of the fuel and oxidizer by impinging the fuel with the oxidizer.  Refer to the above Note below the Claim 2 rejection.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741